Citation Nr: 1519180	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether a reduction from a 20 percent disability rating to a 10 percent disability rating for right shoulder glenohumeral instability, status post posterior capsular repair, effective from October 1, 2011, was proper. 

2. Entitlement to a disability rating in excess of 20 percent for right shoulder glenohumeral instability, status post posterior capsular repair.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to January 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011   rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO). 

A September 2013 hearing transcript raises the issue of entitlement to service connection for a cervical disorder due to the service-connected right shoulder glenohumeral instability, status post posterior capsular repair.  This issue has not been adjudicated by the RO.  As such, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The issue of entitlement to a disability rating in excess of 20 percent for right shoulder glenohumeral instability, status post posterior capsular repair is remanded to the RO. 


FINDINGS OF FACT

1.  In a July 2011 rating decision, the RO reduced the Veteran's disability rating for right shoulder glenohumeral instability, status post posterior capsular repair, from 20 percent to 10 percent, effective October 1, 2011. 

2.  The RO's decision to reduce the Veteran's disability rating for right shoulder glenohumeral instability, status post posterior capsular repair, from 20 percent to 10 percent, effective October 1, 2011, was not supported by the evidence of record.


CONCLUSION OF LAW

The criteria for reduction of the Veteran's disability rating for right shoulder glenohumeral instability, status post posterior capsular repair, from 20 percent to 10 percent, effective October 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5203 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2014).  This is so because the Board is taking action favorable to the Veteran by restoring the 20 percent disability rating for right shoulder glenohumeral instability, status post posterior capsular repair, effective October 1, 2011.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection for right shoulder glenohumeral instability status post posterior capsular repair was granted in an August 1996 rating decision.  The RO evaluated the Veteran's right shoulder disability as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203, effective January 30, 1996.  Thereafter, the RO issued an August 2007 rating decision, in which it continued the 20 percent disability rating.  The RO subsequently issued an August 2010 rating decision, in which it proposed to reduce the Veteran's disability rating from 20 percent to 10 percent, based on the improved range of motion findings.  The RO effectuated the reduction in the July 2011 rating decision currently on appeal, effective October 1, 2011, on the grounds that the evidence of record reflected sustained improvement of the Veteran's service-connected right shoulder disorder, particularly as it pertained to his range of motion.  The Veteran was notified of this decision, provided his appellate rights, and timely perfected this appeal.  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  Moreover, advance written notice concerning a proposed rating reduction must inform the Veteran that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(i).  The RO satisfied these procedural requirements by way of a rating decision and letter to the Veteran dated August 2010.  

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e) and (i), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, notice of the final action was sent in a July 2011 letter and the effective date of the reduction was October 1, 2011. Thus, the RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.

As the RO has met the procedural requirements associated with a reduction, the issue now becomes whether the reduction was proper based on the evidence of record.  The pertinent regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  The Veteran's 20 percent rating for a right shoulder disorder was assigned by a prior rating action of the RO, effective from January 30, 1996, and remained in effect until October 1, 2011, a period of more than five years.  As the Veteran's disability rating was in effect for more than five years, greater protections are afforded.  38 C.F.R. § 3.105(e).     

Only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18.  A finding of "sustained material improvement" must be supported with a comparison of the previous and current physical or mental condition.  Hohol v. Derwinski, 2 Vet. Ap. 169, 172 (1992). Moreover, though material improvement in the physical or mental condition may be clearly reflected, VA must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

Diagnostic Code 5203 states that malunion of the major clavicle or scapula warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Nonunion of the major clavicle or scapula without loose movement warrants a 10 percent disability rating.  Id.  Nonunion of the major clavicle or scapula with loose movement warrants a 20 percent disability rating.  Id.  Dislocation of the major clavicle or scapula warrants a 20 percent rating.  Id.   

Diagnostic Code 5202 states that malunion of the major arm humerus of moderate deformity warrants a 20 percent disability rating, and impairment of the major arm humerus with infrequent episodes, and guarding of movement only at shoulder level also warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014).  

Diagnostic Code 5201 states that limitation of motion of the major arm at shoulder level warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).  Normal ranges of upper extremity motion are forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, and internal and external rotation from zero to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2014).

Prior to the rating period on appeal, the Veteran underwent a fee-based examination in May 2007.  He reported constant right shoulder pain on a ten of ten level.  He reported that he experienced weakness when holding something, stiffness when cold and with activity, as well as swelling with activity.  The Veteran indicated that he had limited range of motion but was not incapacitated due to the disorder.  A physical examination revealed range of motion of the right shoulder from 0 to 100 degrees flexion with pain at 100 degrees; 0 to 110 degrees abduction with pain at 110 degrees; 0 to 40 degrees external rotation with pain at 40 degrees; and 0 to 30 degrees internal rotation with pain at 30 degrees.  Upon repetitive testing, the right shoulder joint function was additionally limited by pain, fatigue, weakness, lack of endurance, with pain as the major functional impact.  X-rays demonstrate remote resection lateral end right clavicle.    

The Veteran was afforded a VA examination in connection with this rating reduction action in April 2010.  At such time, the Veteran reported subjective complaints of continued right shoulder flare-ups and discomfort.  He indicated that he had problems with raising his right arm above his head, such as to screw in a light bulb.  The Veteran stated that he experienced sharp pain on a ten of ten level.  He further indicated that his upper body was limited to carrying no more than five pounds at a time.  The Veteran reported that he had weakness, stiffness, and instability of his dominant right shoulder.  A physical examination revealed range of motion of the right shoulder from 0 to 150 degrees flexion with pain at 150 degrees; 0 to 160 degrees abduction with pain at 160 degrees; and internal and external rotation from 0 to 90 degrees, respective, both without pain.  Repetitive range of motion did not change the Veteran's range of motion nor cause further pain.  There was no evidence of incoordination, instability, weakness, functional impairment, muscle atrophy, or flare-ups. 

The Veteran testified before the Board at a September 2013 hearing.  The Veteran indicated that his right shoulder symptoms worsened since his last VA examination.  He asserted that he could not perform any overhead work due to his right shoulder disorder; specifically, that when he raised his right hand he felt a burning sensation.  The Veteran explained that he had difficulty lifting items that weighed more than a few pounds.  He further indicated that he could not wear a backpack to school and had difficulty sleeping due to pain.  He reported that in 2002 he underwent surgery of his clavicle to repair the osteomyelitis, and as a result, his right arm was a half inch shorter than his left arm.  The Veteran stated that he guarded his shoulder so that it did not dislocate, and thus, he experienced functional loss due to pain.  He indicated that he had limited range of motion and demonstrated abduction to approximately 45 degrees.  The Veteran reported that he had painful scars on his right shoulder due to his in-service and post-service surgeries.   

The Board acknowledges that the RO attempted to compare the May 2007 fee-based examination to the April 2010 VA examination; however, in this regard, the Board finds the May 2007 findings to be too attenuated for reduction purposes, as it was outside of the appeal period.  Moreover, the Veteran initiated the current claim for an increased rating in 2009, indicating that he had increased right shoulder symptoms, which he consistently reported throughout the appeal period.  Moreover, the Board also finds the April 2010 VA examination to be inadequate for reduction purposes because the examiner did not address whether the clavicle or humerus were impaired, nor did the examiner provide an opinion about whether the findings on physical examination demonstrated evidence of sustained material improvement under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).    

The aforementioned hearing testimony associated with the claims file subsequently reflected ongoing problems with the Veteran's right shoulder, to include worsened limitation of motion, functional impairment, and painful scars.  The Veteran's testimony, as well as his demonstrated limited range of right shoulder abduction during the hearing militate against a finding of sustained material improvement under the ordinary conditions of life.  

After reviewing the Veteran's claims file, the evidence of record does not support the reduction of the disability evaluation from 20 percent to 10 percent.  In this regard, the May 2007 fee-based examination and April 2010 VA examination used to effectuate the reduction is inadequate for evaluation purposes based on the reasons articulated above and may not be relied upon as the basis to reduce the Veteran's disability rating for right shoulder glenohumeral instability, status post posterior capsular repair.  Under these circumstances, the 20 percent disability rating for the service-connected right shoulder glenohumeral instability, status post posterior capsular repair, is restored as of October 1, 2011.


ORDER

As the reduction from a 20 percent disability rating to a 10 percent disability rating for right shoulder glenohumeral instability, status post posterior capsular repair was improper, restoration of a 20 percent disability rating for right shoulder glenohumeral instability, status post posterior capsular repair, is granted, effective October 1, 2011.  


REMAND

The Veteran also contends that manifestations of his service-connected right shoulder glenohumeral instability, status post posterior capsular repair have increased in severity. 

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was most recently afforded a VA examination in April 2010 which has been found inadequate for rating purposes.  Moreover, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran testified before the Board in September 2013 about his functional limitations, including the inability to perform any overhead work due to his right shoulder disorder; difficulty lifting things, the inability to wear a backpack to school, and difficulty sleeping due to constant shoulder pain.  He also discussed his severe guarding of his shoulder, as well as demonstrated his worsened limitation of abduction.  Further, the Veteran reported that he had painful scars on his right shoulder due surgeries.  In light of the foregoing, the Veteran should be provided another VA examination to ascertain the nature and severity of his service-connected right shoulder disorder.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence relevant to his claim.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected right shoulder disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must conduct full range of motion studies on the service-connected right shoulder disorder.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right shoulder disorder.  Furthermore, the examiner should state whether any pain associated with the right shoulder disorder could significantly limit functional ability during flare-ups, noting the specific degree of additional range of loss of motion during flare-ups.  Additional right shoulder findings such as less movement than normal, weakened movement, and excess fatigability must be discussed in making this determination.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.  Additionally, the examiner must evaluate any scar that may be present on the Veteran's service-connected right shoulder.  

3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.






No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


